Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2021 has been entered.
 
Status of Claims:
Claims 1 and 16 are amended.
Claims 1-26 are pending. 

Response to Remarks:
Regarding 101:
The Applicant argues that in amendments, specifically the “periodically and repeatedly” as something more and therefore overcoming 101. The Examiner respectfully disagrees. A “something more” occurs when there is something akin to an improvement to the functioning of the computer or in this case the sensors. Here, no such improvement exists. The sensors are merely doing what they would normally do, which is periodically and repeatedly transmitting 

Regarding 103:
The Applicant asserts that the amendments overcome the prior art, however, the Examiner is not persuaded. The Examiner maintains that the secondary reference, Bauer, teaches most or all of the amendments.  For clarification and detail, see below. The Examiner would like to note, that the amendments, as understood by the Examiner, is merely adding a factor within the algorithm of an expected cost. The assertion that insurance expected cost is different from an expected cost of reimbursement is not persuasive. The prior art’s expected cost is about giving money, by saving the insurer, for good behavior much like giving money to anyone for reimbursement of the present invention for good behavior. In both scenarios the driver has additional money.Claim Rejections - 35 USC § 112
Claims 1-6, 8, and 11-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the added claim element of “repeatedly” is not found by the Examiner within the original set of claims or Specification.



Claim Rejections - 35 USC § 101:
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 1 and 16 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I.  2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 1 and 16 when “taken as a whole” recites the abstract idea of a mental process and certain methods of organizing human activity (specifically, fundamental economic principle).  Specifically, the claims are dynamically calculating reimbursement to employees for vehicle usage that takes into consideration various variables.  
The independent claim 1 and similar claim 16 recite, “…deriving expected cost factors related to operation of a sample vehicle wherein the expected cost factors include driver behavior data…deriving a geographically specific regional baseline cents-per-mile reimbursement based on the expected cost factors; periodically and repeatedly…one of a plurality of sensory input devices associated with and in communication with the driven vehicle, while the vehicle is being driven to yield sequence of geopoints from a trip of the driven vehicle; forming a geopoint trip record using vehicle input data receieved from the driven vehicle while the vehicle si being driven and the sequences of geopoints, wherein the points include a plurality of generated cost factors based on the geopoints and associated with the driven vehicle, wherein the expected cost factors include driver behavior data; comparing the generated cost factors fo the driven vehicle with the expected cost factors of the sample vehicle to determine if the generated cost factors of the driven vehicle are greater than, less than, or equal to the expected cost factors of the sample vehicle; generating positive cost allotments for the generated cost factors that are greater than the expected cost factors’ generating negative cost allotments or the generated cost factors that are less than expected cost factors’ deriving a dynamic cents-per-mile reimbursement rate by adjusting the geographically specific regional baseline cents-per-mile rate by adjusting the geographically specific regional baseline cents-per-mile reimbursement rate, wherein the adjusting includes adding the positive cost allotments to the geographically specific regional baseline cents-per-mile reimbursement rate and subtracting the negative cost allotments; and communication the derived dynamic cents-per-mile reimbursement rate to an….”are limitations directed to a mental process and/or fundamental economic principle. 

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 16 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  Accordingly, the claims are directed to a mental process, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

PART I.  2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. 
The claims recite the additional elements beyond the recited abstract idea of, “…data store…a sample vehicle…a plurality of sensory input devices…a driven vehicle… electronically communicating, by a software app…expense system via API” which is pursuant to the broadest reasonable interpretation, and as an ordered combination, each of the additional elements are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See, MPEP 2106.05(f) 

As a result, Examiner asserts that the dependent claims are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

PART II.  DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNTS TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF

The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: “…data store…a sample vehicle…a plurality of sensory input devices…a driven vehicle… electronically communicating, by a software app” Examiner asserts that these do not amount to significantly more than the abstract idea because each of the additional elements are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See, MPEP 2106.05(f) 

This is evidenced by the Applicant’s Specification on paragraph 16 disclosing implementing the software on general purpose computer elements. Furthermore, they do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

The dependent claims of 2-15 and 17-26 do not independently overcome 101, and are therefore, rejected based on their dependency of claim 1. The dependent claims alone or in combination recite similar elements which have already been found to be non-patent eligible. Furthermore, they do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as discussed above. 

Thus, all the claims are rejected under 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, and 11-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hager (US Pub. No. 2007/0250258) (hereinafter, Hager) in view of Bauer et al. (US Pub. No. 20120158436) (hereinafter, Bauer) in further view of Srinivasa et al. (US Pub. No. 2003/0193498) (hereinafter, Srinivasa) in view of NPL-ProgrammableWeb. Com (Published March 2nd, 2012).

Regarding claim 1, 
Hager discloses 
A method for dynamically calculating reimbursement for vehicle usage 
(paragraph 11 methods that use GPS data to calculate reimbursement for business travel using a personal car or IRS deductions for car travel expenses) comprising: 

Hager does not explicitly teach, however, Bauer does teach,
Deriving expected cost factors related to operation of a sample vehicle wherein the expected cost factors include driver behavior data’ 
(Paragraph 49, “…Additionally, the present invention allows for frequent (e.g., monthly, quarterly, semiannually, etc.) adjustment to the cost of insurance because of the changes in operating behavior patterns…”; paragraph 206, noting “…Such 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Bauer within the invention of Hager with the motivation of generating operating data that may be reviewed, so a party can observe how his/her operating behavior compares to that of other operators of similar machines and may be manipulated so a party can understand how changes in operating behavior can affect his insurance rates. (See, Bauer Abstract)

Hager teaches,
Deriving a geographically specific regional baseline cents-per-mile reimbursement rate based on the expected cost factors 
(paragraph 48, system may have a Rate Calculation Module 114, which selects an appropriate rate apply to a route's mileage depending on a user's input into the Trip Type module 116; see also paragraph 49, the route mileage data, and appropriate rate are then forwarded to a summary calculation module 122, which calculates the expense for a route by multiplying the expense rate with the route mileage. The summary calculation module 122 may also add additional route expenses, such as parking and toll expenses, to the calculated expense of a route; see also paragraph 33, once this path is calculated, the overall length of the path is determined by 

Periodically and repeatedly, Electronically communicating, by a software app, with software located in, one of a plurality of sensory input devices associated with and in communication with the driven vehicle, while the vehicle is being driven, to yield a sequence of geopoints from a trip of the driven vehicle;
(Paragraph 34, noting “the route and mileage of route segments is directly tracked using GPS hardware and software. The addresses along the route divide the route into segments, and these segment lengths may be reported by the GPS hardware and software. In one embodiment, the method may automatically or wirelessly obtain mileage and route information from a user's GPS system.”)

Forming a geopoint trip record using vehicle input data received from the driven vehicle and the sequence of geopoints, wherein the geopoints include a plurality of generated cost factors based on the geopoints and associated with the driven vehicle…


Hager does not explicitly teach, however, Bauer does teach,
… wherein the expected cost factors include driver behavior data…
(Paragraph 49, “…Additionally, the present invention allows for frequent (e.g., monthly, quarterly, semiannually, etc.) adjustment to the cost of insurance because of the changes in operating behavior patterns…”; paragraph 206, noting “…Such communication will occur through a Web server 220 and the insurer's Web site so that 

Comparing the generated cost factors of the driven vehicle with expected cost factors of the sample vehicle to determine if the generated cost factors of the driven vehicle are greater than, less than, or equal to the expected cost factors of the sample vehicle 
(paragraph 212, noting “…and the system can, in combination with similar occurring usage in the past, or based upon the overall customer profile or matrix, project an estimated cost for such usage. In effect, a user can determine, in advance, what particular usage of the unit or driver action will generate an insurance cost or savings with a very reliable associated insurance estimate…; Examiner noting: the prior art teaching comparing expected to actual cost; further noting, paragraph 233, noting “…providing a means for the party to review recorded information regarding the at least one aspect of machine operation includes providing a means for comparing the operational behavior of the party with the operational behavior of other parties… Comparison can be made to an average or aggregate of all parties who have uploaded data, an average or aggregate of data provided by operators with similar characteristics (e.g. age, sex, location), an average or aggregate of data provided by parties associated with similar machines (same model car,…”; Examiner noting: the prior art teaching comparing driven vehicle with an aggregate of similar vehicles information (i.e. sample vehicle))



Hager teaches, 
Deriving a dynamic cents-per-mile reimbursement rate by adjusting the geographically specific regional baseline cents-per-mile reimbursement rate 
(Paragraph 48 to derive expense information from route mileage data, an appropriate expense factor per mile is applied to the mileage data. However, the expense/deduction factor for an entire trip or for segments of a trip may be different [adjusted] depending on the purpose or character of the trip or each of the segments...To accommodate these different rates...a Rate Calculation Module 114, which selects an appropriate rate apply to a route's mileage depending on a user's input into the Trip Type module 116 [cents-per-mile reimbursement rate]; paragraph 15, the expense (for reimbursement purposes) or the deduction (for tax purposes) of a trip may be determined by multiplying the mileage value by an mileage rate, such as the current standard IRS mileage deduction rate of 40.5 cents per mile or an employer's rate),

wherein the adjusting includes adding the positive cost allotments to the geographically specific regional baseline cents-per mile reimbursement rate and subtracting the negative cost allotments (paragraph 48 an employer may reimburse a user at a different rate for a trip which is considered 

Hager/Bauer does not explicitly disclose, however, Srinivasa does discloses, 
Generating negative cost allotments for the generated cost factors that are less than the expected cost factors
(paragraph 37 the current inventive method may also be used by an employer or traveler to validate the mileage and expense of business or other deductible travel...a reimbursing entity can calculate the mileage and expense for the shortest route of reimbursable travel for a given traveler [expected cost factors] If a claim for reimbursement [generated cost factors] is significantly different than this amount [generated cost factors]; paragraph 48 an employer may reimburse a user at a different rate for a trip...which is not deductible [negative cost allotments]); 

Srinivasa is in the field of generating cost and discloses cost factors that are less than the expected cost factors (paragraph 17 a cost for generating the rendering cost estimate should be substantially less than the actual rendering cost). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate cost factors that are less than the expected cost factors, as disclosed in Srinivasa, within the invention of Hager/Bauer because it is a measurable difference between the generated cost factors and expected cost factors (Hager [0037])

Hager teaches,

(Paragraphs 51-53, noting on paragraphs 51 and 52, “…For example, the summary calculation module 122 may sort mileage and expense data according to client, date, expense, or type. Moreover, the summary calculation module 122 may calculate statistics such as the average expense of business travel within a given month or year, the average expense per client, or other statistics as selected by the user. In one embodiment of the inventive system and odometer module 128, shown in FIG. 1, may also provide the user with a statistical snapshot of their reimbursable, deductible, and non-deductible travel… A possible GUI for the odometer module 128 is shown in FIG. 6 as part of the user's personal Web page 600…”)

Hager/Bauer/Srinivasa do not teach, however, ProgrammableWeb.Com does teach, 
Application Programming Interface, API.
(See, all of NPL-Discussing reimbursement and reporting via an API).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ProgrammableWeb.com within the invention of Hager/Bauer/Srinvaste with the motivation of having an automatic, and therefore, efficient and reliable method for tracking and reimbursement for employee expense.

Regarding claim 2, 
Hager further discloses, 

(Paragraph 15, the tabulated mileage and trip information may also undergo additional processing to output data useful to a user. For instance, the expense (for reimbursement purposes) or the deduction (for tax purposes) of a trip may be determined by multiplying the mileage value by an mileage rate, such as the current standard IRS mileage deduction rate of 40.5 cents per mile; (paragraph 35 the travel expense for trips can be calculated by multiplying mileage data by an applicable expense/deduction rate, such as the standard current IRS expense rate of 40.5 cents per mile).

Regarding claim 3, 
Hager further discloses, 
Comprising generating a reimbursement report that includes at least one of the trip disbursement amount, the dynamic cents-per-mile reimbursement rate, the geopoint trip record, and the miles accrued 
(paragraph 13 The travel information is tabulated and stored for personal records, use in expense reports; paragraph 35, once the mileage data is stored along with the corresponding trip information, it may be displayed to a user in the form of a spreadsheet, graphical data, or as a form report; paragraph 50 ln one embodiment, as shown in FIG. 6, reimbursable or deductible trip information may be organized on the user's personal Web page 600 by tax year or by fiscal year. A user may select a year through a tax year icon 618 to display or select trip information in a given tax year. In this embodiment, a user can also display and print a print friendly copy of the 

Regarding claim 4, 
Hager further discloses, comprising 
Communicating the reimbursement report to at least one of an owner and an operator of the driven vehicle 
(Paragraph 50 ln one embodiment, as shown in FIG. 6, reimbursable or deductible trip information may be organized on the user's personal Web page 600 by tax year or by fiscal year. A user may select a year through a tax year icon 618 to display or select trip information in a given tax year. In this embodiment, a user can also display and print a print friendly copy of the expense report information displayed on their personal Web page 600 by selecting the print button 620).

Regarding claim 5, 
Hager further discloses, 
Comprising submitting via at least one of the owner and the operator of the driven vehicle, the reimbursement report for disbursement processing 
(Paragraph 49 this expense information may be output into an expense report 126 to be submitted to a reimbursing party or for the user's records).

Regarding claim 6, 
Hager further discloses, 

(Paragraph 37 using the method, a reimbursing entity can calculate the mileage and expense for the shortest route of reimbursable travel for a given traveler. If a claim for reimbursement is significantly greater than this amount [disbursement amount] the reimbursing entity may flag the claim and deal with it accordingly; paragraph 35 for business trips using a personal automobile.).

Regarding claim 8, 
Hager further discloses, 
Wherein disbursement processing includes requesting approval from an approving entity 
(Paragraph 37, using the method, a reimbursing entity can calculate the mileage and expense for the shortest route of reimbursable travel for a given traveler. If a claim for reimbursement is significantly greater than this amount the reimbursing entity may flag the claim and deal with it accordingly... verifying the expense for reimbursable travel is useful for reimbursing entities).

Regarding claim 11, 
Hager further discloses, 
wherein deriving the geographically specific regional baseline cents per- mile reimbursement rate based on the expected cost factors includes utilizing data that includes one or more of: vehicle registration data, vehicle ownership pattern data, vehicle ownership cost data, fuel mileage and cost data, or electric mileage and cost data, and driving cost; 
(Paragraph 9 fuel costs and taxes).


Hager further discloses, 
Wherein the expected cost factors include two or more of fuel cost, maintenance cost, depreciation cost, and tire cost 
(Paragraph 8 the reports may track total mileage, vehicle maintenance; paragraph 9 fuel costs and taxes).

Regarding claim 13, 
Hager further discloses, 
Wherein deriving the expected cost factors related to the operation of the sample vehicle includes calculating the expected cost factors using retrieved data obtained from sources external to the vehicle 
(Paragraph 15 A user may supplement trip expenses by entering parking and toll expenses).

Regarding claim 14, 
Hager further discloses, 
Wherein the retrieved data includes at least one of vehicle registration data, vehicle ownership pattern data, and vehicle ownership cost data for a geographically specific region 
(Paragraph 15 statistical analyses may be run on tabulated mileage and expense information, and/or travel and expense data may be sorted by date or other criteria. In addition, multi-stop trips may be analyzed, and the mileage and expenses for a given trip may be validated. A user may supplement trip expenses by entering parking and toll expenses).


Hager further discloses, 
Wherein the plurality of sensory input devices include at least one of a mobile device, a GPS device, a vehicle sensor, a vehicle onboard computer, and an OBD II module 
(Paragraph 34 the method may automatically or wirelessly obtain mileage and route information from a user's GPS system).

Regarding claim 16, 
Hager discloses 
A method of dynamically calculating a reimbursement rate for vehicle usage 
(paragraph 11 methods that use GPS data to calculate reimbursement for business travel using a personal car or IRS deductions for car travel expenses) comprising: 

Accessing from a data store, expected cost factors that include a plurality of specific expected costs for a sample vehicle 
(Paragraph 13 a user may manually input this data, or, alternatively, address data may be downloaded from a user's electronic appointment diary. In addition to address information, information regarding the date of the trip, purpose of the trip; paragraph 48 To derive expense information from route mileage data, an appropriate expense factor per mile is applied to the mileage data... the expense/deduction factor for an entire trip or for segments of a trip may be different depending on the purpose or character of the trip or each of the segments); 

Hager does not explicitly teach, however, Bauer does teach, 

Comparing the generated cost factors of the driven vehicle with expected cost factors of the sample vehicle to determine if the generated cost factors of the driven vehicle are greater than, less than, or equal to the expected cost factors of the sample vehicle 
(paragraph 212, noting “…and the system can, in combination with similar occurring usage in the past, or based upon the overall customer profile or matrix, project an estimated cost for such usage. In effect, a user can determine, in advance, what particular usage of the unit or driver action will generate an insurance cost or savings with a very reliable associated insurance estimate…; Examiner noting: the prior art teaching comparing expected to actual cost; further noting, paragraph 233, noting “…providing a means for the party to review recorded information regarding the at least one aspect of machine operation includes providing a means for comparing the operational behavior of the party with the operational behavior of other parties… Comparison can be made to an average or aggregate of all parties who have uploaded data, an average or aggregate of data provided by operators with similar characteristics (e.g. age, sex, location), an average or aggregate of data provided by parties associated with similar machines (same model car,…”; Examiner noting: the prior art teaching comparing driven vehicle with an aggregate of similar vehicles information (i.e. sample vehicle))

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Bauer within the invention of Hager with the motivation of generating operating data that may be reviewed, so a party can observe how his/her operating behavior compares to that of other operators of similar machines and may be manipulated so a 

Deriving a geographically specific regional baseline cents-per-mile reimbursement rate that includes the expected cost factors 
(paragraph 48 system may have a Rate Calculation Module 114, which selects an appropriate rate apply to a route's mileage depending on a user's input into the Trip Type module 116; paragraph 49 the route mileage data, and appropriate rate are then forwarded to a summary calculation module 122, which calculates the expense fora route by multiplying the expense rate with the route mileage. The summary calculation module 122 may also add additional route expenses, such as parking and toll expenses, to the calculated expense of a route; paragraph 33 Once this path is calculated, the overall length of the path is determined by summing the magnitudes of the vectors representing the road sub-segments comprising the path. This trip mileage data is then tabulated and stored along with the corresponding travel information; paragraph 47 The router then forwards the path information regarding the route segments to a mileage calculation module 112, which calculates the mileage of each of the route segments; paragraph 15 the expense (for reimbursement purposes) or the deduction (for tax purposes) of a trip may be determined by multiplying the mileage value by an mileage rate, such as the current standard IRS mileage deduction rate of 40.5 cents per mile or an employee’s rate);

Periodically and repeatedly, electronically communicating, by a software app, with one of a plurality of sensory input devices associated with and in communication with a driven vehicle, 
(Paragraph 34, noting “the route and mileage of route segments is directly tracked using GPS hardware and software. The addresses along the route divide the route into segments, and these segment lengths may be reported by the GPS hardware and software. In one embodiment, the method may automatically or wirelessly obtain mileage and route information from a user's GPS system.”)

accessing a geopoint trip record comprising vehicle input data received from a driven vehicle while the vehicle is being driven the a sequence of geopoints, wherein the geopoints comprise generated cost factors that include a plurality of specific generated cost factors for the driven vehicle, 
(Paragraph 34… the route and mileage of route segments is directly tracked [while the vehicle is being drive] using GPS hardware and software. The addresses along the route divide the route into segments, and these segment lengths may be reported by the GPS hardware and software…the method may automatically or wirelessly obtain mileage and route information from a user's GPS system [one of a plurality of sensory input devices]; paragraph 31, …After the geographic locations of the starting point, intermediate points and end point of a trip are calculated, a path or travel route between the starting address, any intermediate destination points and ending address can be derived [geopoint trip record]. If there are intermediate addresses, the route can be considered to be composed of individual segments between each pair of addresses. This allows one trip to have different expense/deductions rates and purposes for each segment; paragraph 44, … mapping servers calculate the relative locations of the trip's starting 

individually comparing generated cost factors with associated expected cost factors to determine if the generated cost factors are greater than, less than, or equal to the expected cost factors 

Generating a positive cost allotment for each generated cost factor that is greater than the associated expected cost factor 
(paragraph 37 the current inventive method may also be used by an employer or traveler to validate the mileage and expense of business or other deductible travel ...a reimbursing entity can calculate the mileage and expense for the shortest route of reimbursable travel for a given traveler [expected cost factors] If a claim for reimbursement [generated cost factors] is significantly greater than this amount [expected cost factors]; paragraph 48 an employer may reimburse a user at a different rate for a trip which is considered deductible by the IRS, such as a charitable trip or trip for medical treatment [positive cost allotments]); and

Deriving a dynamic cents-per-mile reimbursement rate by adjusting the geographically specific regional baseline cents-per-mile reimbursement rate 
(Paragraph 48 to derive expense information from route mileage data, an appropriate expense factor per mile is applied to the mileage data. However, the expense/deduction factor for an entire trip or for segments of a trip may be different [adjusted] depending on the purpose or character of the trip or each of the segments...To accommodate these different rates...a Rate 

wherein the adjusting includes adding the positive cost allotments to the geographically specific regional baseline cents-per mile reimbursement rate and subtracting the negative cost allotments (paragraph 48 an employer may reimburse a user at a different rate for a trip which is considered deductible by the IRS, such as a charitable trip or trip for medical treatment [adding the positive cost allotments] than for a trip which is not deductible [subtracting the negative cost allotments]).

However Hager/Bauer do not explicitly disclose generating negative cost allotments for the generated cost factors that are less than the expected cost factors.

Srinivasa teaches generating negative cost allotments for the generated cost factors that are less than the expected cost factors
(paragraph 37 the current inventive method may also be used by an employer or traveler to validate the mileage and expense of business or other deductible travel...a reimbursing entity can calculate the mileage and expense for the shortest route of reimbursable travel for a given traveler [expected cost factors] If a claim for reimbursement [generated cost factors] is significantly different than this amount [generated cost factors]; paragraph 48 an employer may reimburse a user at a different rate for a trip...which is not deductible [negative cost allotments]); 

Srinivasa is in the field of generating cost and discloses cost factors that are less than the expected cost factors (paragraph 17) a cost for generating the rendering cost estimate should be substantially less than the actual rendering cost). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate cost factors that are less than the expected cost factors, as disclosed in Srinivasa, within the invention of Hager/Bauer because it is a measurable difference between the generated cost factors arid expected cost factors (Hager paragraph 37).


Hager teaches, 
Communicating the derived dynamic cents-per-mile reimbursement rate to an expense system…
(Paragraphs 51-53, noting on paragraphs 51 and 52, “…For example, the summary calculation module 122 may sort mileage and expense data according to client, date, expense, or type. Moreover, the summary calculation module 122 may calculate statistics such as the average expense of business travel within a given month or year, the average expense per client, or other statistics as selected by the user. In one embodiment of the inventive system and odometer module 128, shown in FIG. 1, may also provide the user with a statistical snapshot of their reimbursable, deductible, and non-deductible travel… A possible GUI for the odometer module 128 is shown in FIG. 6 as part of the user's personal Web page 600…”)

Hager/Bauer/Srinvasta do not teach, however, Programmable Web.com does teach,
…via an API.


Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ProgrammableWeb.com within the invention of Hager/Bauer/Srinvaste with the motivation of having an automatic, and therefore, efficient and reliable method for tracking and reimbursement for employee expense.

Regarding claim 17, 
Hager further discloses, 
Comprising calculating a trip disbursement amount that includes the dynamic cents-per-mile reimbursement rate multiplied by miles accrued on the driven vehicle during a trip and generating a reimbursement report that includes the trip disbursement amount 
(paragraph 13 The travel information is tabulated and stored for personal records, use in expense reports; paragraph 35 Once the mileage data is stored along with the corresponding trip information, it may be displayed to a user in the form of a spreadsheet, graphical data, or as a form report; paragraph 50 ln one embodiment, as shown in FIG. 6, reimbursable or deductible trip information may be organized on the user’s personal Web page 600 by tax year or by fiscal year. A user may select a year through a tax year icon 618 to display or select trip information in a given tax year. In this embodiment, a user can also display and print a print friendly copy of the expense report information displayed on their personal Web page 600 by selecting the print button 620).

Regarding claim 18, 

Comprising electronically communicating the reimbursement report to at least one of an owner and an operator of the driven vehicle and submitting electronically via at least one of the owner and the operator of the driven vehicle, the reimbursement report for disbursement processing 
(Paragraph 50 ln one embodiment, as shown in FIG. 6, reimbursable or deductible trip information may be organized on the user’s personal Web page 600 by tax year or by fiscal year. A user may select a year through a tax year icon 618 to display or select trip information in a given tax year. In this embodiment, a user can also display and print a print friendly copy of the expense report information displayed on their personal Web page 600 by selecting the print button 620; paragraph 49 This expense information may be output into an expense report 126 to be submitted to a reimbursing party or for the user’s records).

Regarding claim 19, 
Hager further discloses, 
Wherein the sensory input devices include one or more of a mobile device, a GPS device, a vehicle sensor, vehicle onboard computer, and an OBD II module 
(Paragraph 34 the method may automatically or wirelessly obtain mileage and route information from a user’s GPS system).

Regarding claim 20, 
Hager/Bauer do not explicitly disclose, however, Srinivasa does disclose,
Wherein the expected cost factors and generated cost factors include driver behavior data 


Srinivasa is in the field of generating cost and discloses cost factors that are less than the expected cost factors (paragraph 17) a cost for generating the rendering cost estimate should be substantially less than the actual rendering cost). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate cost factors that are less than the expected cost factors, as disclosed in Srinivasa, within the invention of Hager/Bauer because it is a measurable difference between the generated cost factors arid expected cost factors (Hager paragraph 37).

Claim 21:
Hagar discloses, 
The method of claim 1, wherein the one of the plurality of sensory devices comprises a mobile phone with GPS capability communicating over a network with the app that forms the geopoint trip record, using a GPS output from the phone
(Paragraph 34… the route and mileage of route segments is directly tracked [while the vehicle is being drive] using GPS hardware and software. The addresses along the route divide the route into segments, and these segment lengths may be reported by the GPS hardware and software…the method may automatically or wirelessly obtain mileage and route information from a user's GPS system [one of a plurality of sensory input devices])

Claim 22:
Hagar discloses, 
The method of claim 1, wherein the vehicle input data comprises at least one of: vehicle sensor data, vehicle identification data, vehicle odometer mileage confirmation data, driving patterns data, and driving conditions data.
(Paragraph 27-28, noting on paragraph 27, “In addition to this address information, the user may also input other route/trip information, such as: the date of the trip, the purpose of the trip, client data, and parking, toll or other expenses. This travel information may be stored and used for future trips…” (Examiner Noting: the “driving conditions data” limitation element is met by the reference, according to what constitutes driving conditions data by the Applicant’s Specification on paragraph 29))


Claim 23:
Hagar/Bauer do not disclose, however, Srinivasa does disclose, 
The method of claim 1, wherein the electronically communicating with the driven vehicle is performed periodically
(paragraph 70, noting “Actual rendering costs, rendering cost estimation parameters, and other data may be stored in a database, and continuously or periodically some or all of this data will be examined, statistically and otherwise, either automatically or manually, in order to improve the rendering cost estimation system and method. For example, certain statistically determined 

Srinivasa is in the field of generating cost and discloses cost factors that are less than the expected cost factors (paragraph 17) a cost for generating the rendering cost estimate should be substantially less than the actual rendering cost). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate cost factors that are less than the expected cost factors, as disclosed in Srinivasa, within the invention of Hager/Bauer because it is a measurable difference between the generated cost factors arid expected cost factors (Hager paragraph 37).

As per claim 24,
Hager teaches, 
The method of claim 1, wherein the electronically communicating with the driven vehicle is performed at least every 3 seconds.
(paragraph 16, noting “…The current invention may also incorporate GPS information and devices to calculate travel statistics and expense/deduction amounts… to provide automatic entry of business travel information, or real time processing of business travel information and expenses…”)


As per claim 25,
Hager teaches, 
The method of claim 1, wherein the electronically communicating with the driven vehicle is performed periodically after a predetermined number of seconds has passed.
(paragraph 189, noting “The recording may include monitoring a plurality of raw data elements, calculated data elements and derived data elements as identified above. Each of these is representative of an operating state of the vehicle or an action of the operator and therefore, represents an operational aspect of the machine. …Therefore, speed may be recorded on a 

As per claim 26,
Hager teaches, 
The method of claim 1, wherein the sensory input data is sampled and aggregated from the one of the sensory input devices in the driven vehicle at a periodic sampling rate for a time period that the driven vehicle is being drive
(Paragraphs 35 and 36, noting on paragraph 35, “…In one embodiment of the current method, the mileage data are further processed to yield expense data for all reimbursable or deductible trips in a given month, year or time interval (i.e., fiscal year for a given company)… In one embodiment, the current method calculates and displays the average expense business travel within a given month or year, the average expense per client, or other statistics as selected by the user. Moreover, mileage and expense data can also be sorted according to pre-defined parameters or parameters selected by a user…”)


s 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hager in view Bauer in further view of Srinivasa in view of ProgrammableWeb.com as applied to claim 1-9 above, and further in view of Parento et. al. (US Pub. No. 2016/0048929) (hereinafter, Parento).

Regarding claim 7, 
Hager/Bauer/Srinivasa/Programmable Web.com do not explicitly disclose, however, Parento does disclose, 
Wherein the trip disbursement amount is provided via electronic transfer,
(paragraph 28 the payroll service computer 202 may cause the payroll disbursement to occur via a funds transfer (represented by arrow mark 208) from the employer’s bank account 210 to the employee's bank account 212; paragraph 72 a funds transfer similar to a conventional payroll direct deposit transfer may take place; paragraph 83 The electronic paystub may be accessible by the employee via a website hosted by the payroll service computer 202).

Hager teaches wherein the trip disbursement amount is provided (paragraph 37 Using the method, a reimbursing entity can calculate the mileage and expense for the shortest route of reimbursable travel for a given traveler. If a claim for reimbursement is significantly greater than this amount [trip disbursement amount]... verifying the expense for reimbursable travel is useful for reimbursing entities). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the amount is provided via electronic transfer, as disclosed in Parento, within the invention of Hager/Bauer/Srinivasa/ProgrammableWeb.com because it is an effective method of transferring the claim for reimbursement amount (Hager paragraph 37).

Regarding claim 9, 
Hager/Bauer/Srinivasa/ProgrammableWeb.com do not explicitly disclose, however, Parento does disclose, 
Wherein upon receiving approval the trip disbursement amount, the trip disbursement amount is provided via electronic transfer to at least one of the owner and the operator of the driven vehicle,
(paragraph 28 the payroll service computer 202 may cause the payroll disbursement to occur via a funds transfer (represented by arrow mark 208) from the employer's bank account 210 to the employee's bank account 212; paragraph 72 a funds transfer similar to a conventional payroll direct deposit transfer may take place; paragraph 83 The electronic paystub may be accessible by the employee via a website hosted by the payroll service computer 202).

Hager teaches wherein the trip disbursement amount is provided (paragraph 37 Using the method, a reimbursing entity can calculate the mileage and expense for the shortest route of reimbursable travel for a given traveler. If a claim for reimbursement is significantly greater than this amount [trip disbursement amount]... verifying the expense for reimbursable travel is useful for reimbursing entities). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the amount is provided via electronic transfer, as disclosed in Parento, within the invention of Hager/Bauer/Srinivasa/ProgrammableWeb.com because it is an effective method of transferring the claim for reimbursement amount (Hager paragraph 37).


Hager discloses,
Wherein a denial of approval is communicated to the operator and the operator modifies the reimbursement report and resubmits for disbursement processing…
(Paragraph 37 a reimbursing entity can calculate the mileage and expense for the shortest route of reimbursable travel for a given traveler. If a claim for reimbursement is significantly greater than this amount the reimbursing entity may flag the claim and deal with it accordingly; paragraph 48 the expense/deduction factor for an entire trip or for segments of a trip may be different depending on the purpose or character of the trip or each of the segments. For example, an employer may reimburse a user at a different rate for a trip which is considered deductible by the IRS, such as a charitable trip or trip for medical treatment than for a trip which is not deductible. To accommodate these different rates, one embodiment of the present system may have a Rate Calculation Module 114, which selects an appropriate rate apply to a route's mileage depending on a user's input into the Trip Type module 116; paragraph 49 the route mileage data, and appropriate rate are then forwarded to a summary calculation module 122, which calculates the expense for a route by multiplying the expense rate with the route mileage. The summary calculation module 122 may also add additional route expenses, such as parking and toll expenses, to the calculated expense of a route. The summary calculation module 122 may repeat this calculation for a number or all of the routes within a given month, year, or in a group selected by the user. This expense information may be output into an expense report 126 to be submitted to a reimbursing party or for the user's records), and subsequently, wherein upon receiving approval, the trip disbursement amount is provided to at least one of the owner and the operator of the driven vehicle (paragraph 55 If the mileage data recorded by the GPS hardware is 

Hager/Bauer/Srinivasa/ProgrammableWeb.com do not disclose, however, Parento does disclose,
…and subsequently, wherein upon receiving approval, the trip disbursement amount is provided via electronic transfer to at least one of the owner and the operator of the driven vehicle 
(paragraph 28 the payroll service computer 202 may cause the payroll disbursement to occur via a funds transfer (represented by arrow mark 208) from the employer's bank account 210 to the employee's bank account 212; paragraph 72 a funds transfer similar to a conventional payroll direct deposit transfer may take place; paragraph 83 The electronic paystub may be accessible by the employee via a website hosted by the payroll service computer 202).

Hager teaches wherein the trip disbursement amount is provided (paragraph 37 Using the method, a reimbursing entity can calculate the mileage and expense for the shortest route of reimbursable travel for a given traveler. If a claim for reimbursement is significantly greater than this amount [trip disbursement amount]... verifying the expense for reimbursable travel is useful for reimbursing entities). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the amount is provided via electronic transfer, as disclosed in Parento, within the invention of Hager/Bauer/Srinivasa/ProgrammableWeb.com 

Conclusion:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623